Title: Thomas Jefferson to Edmond Charles Genet, 23 June 1793
From: Jefferson, Thomas
To: Genet, Edmond Charles



Philadelphia June 23. 1793
Sir

In answer to your letter of the 18th. inst. I am instructed by the President to inform you that the fund in question has been so clearly understood on all hands to be specifically appropriated for the payment of the bills which were recognised by the former agents of France here as to be incapable of being diverted without disappointing the just expectations of our citizens holders of those Bills.
Indeed the Government has been so much a party in countenancg those expectations, as in such an event to be under an obligation in point of propriety to see that the parties are satisfied, to the extent of the ballance which yet remains to be advanced.
I have the honor to be with great respect & esteem Sir   your mo. obedt. & most hble sevt.

Th: J
The Minister Plenipy. of the republic of France

